 Case 3:12-cr-30014-NJR Document 72 Filed 03/19/21 Page 1 of 1 Page ID #136




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS



UNITED STATES OF AMERICA,          )
     Plaintiff,                    )
                                   )
v.                                 )    Case No.: 12-CR-30014-NJR-1
                                   )    Judge Gilbert C. Sison
Gregory L. Robinson,               )
      Defendant.                   )


     ORDER PURSUANT TO FEDERAL RULE OF CRIMINAL PROCEDURE 5(f)

      Pursuant to Rule 5(f) of the Federal Rules of Criminal Procedure,
the court, with both the prosecutor and defense counsel present,
confirms the government’s obligation to disclose favorable evidence to
the accused under Brady v. Maryland, 373 U.S. 83 (1963), and its
progeny, and orders it to do so. Favorable evidence under Brady need
have only some weight and includes both exculpatory and impeaching
evidence. Failure to produce such evidence in a timely manner may
result in sanctions, including, but not limited to, adverse jury
instructions, dismissal of charges, and contempt proceedings.


Date: March 19, 2021
                                              s/Gilbert C. Sison
                                              Hon. Gilbert C. Sison
                                              United States Magistrate Judge
